Citation Nr: 1759658	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-43 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, secondary to service-connected post-concussion syndrome.

2. Entitlement to service connection for deep vein thrombosis, secondary to service-connected post-concussion syndrome.

3. Entitlement to a higher rating for posttraumatic stress disorder on an extraschedular basis. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability. 

5. Entitlement to special monthly compensation based on the need of aid and attendance or housebound status.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to August 1991. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's claim for service connection for deep vein thrombosis (DVT) and petition to reopen a previously denied claim for service connection for obstructive sleep apnea (OSA), both secondary to service-connected residuals of traumatic brain injury (TBI).  Jurisdiction over the cases resides with the RO in Louisville, Kentucky.

In October 2013, the Board reopened the OSA claim and remanded the case for further development.  In July 2014, the Board remanded the case for additional development, including adjudication of the raised claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In September 2014 and October 2015, the Board again remanded the case for further development.  

An October 2015 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating effective September 27, 2010.  

In May 2016, the Board granted an earlier effective date for the award of service connection for PTSD and remanded the remaining claims, including a claim for a higher initial disability rating for PTSD, for additional development. 

A September 2016 rating decision denied special monthly compensation for being housebound/in need of aid and attendance.

In a December 2016 decision, the Board granted a 50 percent rating for PTSD and remanded the remaining claims for further development.  The Board also bifurcated the higher initial disability rating claim for PTSD into schedular and extraschedular evaluations.  See Brambley v. Principi, 17 Vet. App. 20 (2003).

In August 2017, the Board remanded the case to allow the Agency of Original Jurisdiction (AOJ) to review evidence added to the claims file since the issuance of the February 2017 supplemental statement of the case.

Lastly, the Veteran testified before a Veterans Law Judge at a hearing in June 2013.  In February 2016, the Board notified the Veteran that the Veterans Law Judge could not continue to participate in his appeal and was allowed the opportunity to attend a new hearing before another Veterans Law Judge.  He opted against a new hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that further development is needed on the claims for service connection for OSA and DVT.  

The Veteran has asserted that Elavil, the medication for his residuals of TBI, lead to his obesity which in turn lead to his OSA and DVT.  The Veteran has been afforded several VA examinations in an attempt to obtain the needed opinions in this case.  While examiners have provided opinions on whether inactivity due to the TBI itself lead to obesity and whether Elavil directly lead to OSA or DVT, no examiner has provided an opinion on whether Elavil lead to obesity which in turn lead to OSA or DVT.  Medical treatise evidence submitted by the Veteran indicates that side effects of Elavil include weight gain.  As examiners have indicated that obesity is a risk factor for OSA and DVT, the Board finds that this additional opinion is necessary prior to a final adjudication of these claims.  Thus, the AOJ should request an addendum that addresses the above from the examiner who provided the most recent opinions in February 2017.

As the remand of the above claims for service connection could affect the claims for a TDIU and special monthly compensation, the claims are inextricably intertwined and a decision on the latter claims at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the development of the TDIU claim may impact the extraschedular rating for PTSD, it is remanded as well.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran's claims file to be reviewed by the VA examiner who provided the most recent opinions in February 2017 for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's OSA or DVT was caused or aggravated by his use of Elavil, the medication for his service-connected post-concussion syndrome.  The examiner should address the Veteran's assertion that Elavil lead to his obesity which in turn lead to his OSA and DVT.  The examiner should also address the medical treatise evidence indicating that the side effects of Elavil include weight gain.  The examiner should provide a complete rationale for all conclusions.

2. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

